Case 4:15-cv-00287-WTM-CLR Document 100 Filed 06/17/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

CMFG LIFE INSURANCE COMPANY,
f/k/a CUNA Mutual Insurance
Society,

Interpleader Plaintiff,
Vv. CASE NO. CV415-287

MARCIA BASHLOR HARRISON,

Defendant, Cross-Claimant,
and Cross—Defendant,

JAMES B. HARDY, III, Executor
of the Estate of HILDA HALLOWS
BASHLOR,

Defendant and Cross-
Claimant.

meee a esa esa esa esa ea esa esa esa esa esa essa esa ese ea ase a ese a ease ele

 

ORDER

Before the Court is the parties’ Joint Consent Motion for
Disbursal of Funds Held in Court Registry and Entry of Dismissal
with Prejudice of all Claims. (Doc. 99.) After careful
consideration and while noting the agreement of all parties, the
motion is GRANTED. The Court will enter the proposed consent
judgment (Doc. 99, Attach. 1) in a separate order.

SO ORDERED this TF ag of June 2020.

ee

WILLIAM T. MOORE, JR&”
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
